DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of improper phrasing such as “the present disclosure,” and the use of legal phraseology such as “comprises.”  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant (U.S. 2017/0105511)
Examiner’s note concerning claims 1 and 7, the claims are directed to a product-by-process claim wherein the process relied upon is “bending.” This limitation is not given any patentable weight since the structural limitations of the claimed product are met and therefore it has been held that if the product defined in the product-by-process claim is the same or obvious from a product of the prior art, In re Thorpe, 77 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
As for Claim 1, Bryant discloses a tool holder (10) for a tool belt comprising:
a flexible carrier sheet (combination of 20 and 22) and at least one belt hanger (12),
wherein said at least one belt hanger comprises a belt interface (14) configured to be connected to a tool belt and a carrier sheet connection interface (34) configured to be connected to the carrier sheet (see para [0032-33 & 0038]),
wherein the flexible carrier sheet comprises a tool suspension interface (33 and 50 which forms a loop which holds 54, see Figs. 3-4) configured to be connected to a tool (54) or a tool receiver (see para [0039]), and a hanger connection interface (46) configured to be connected to the carrier sheet connection interface of the belt hanger (see Fig. 3),
wherein the carrier sheet is configured to be connected to the belt hanger by bending (see Examiner Note, but end 32 is bent to be pulled through belt interface in direction 58 to slot 24) the hanger connection interface (see para [0038-39]; Figs. 1-2).
6. (Currently amended) The tool holder according to claim 1, wherein the belt interface comprises a hook (hook of 18) provided with a suspension edge (bottom edge of 18) extending, when in use, vertically downwards from a top portion (16) of the belt hanger, and
wherein the suspension edge is configured to be hung around an upper part of the tool belt (see para [0032]).
7. (Currently amended) The tool holder according to claim 6, wherein the carrier sheet further comprises a top portion (top portion 20) configured to secure the belt hanger to the tool belt when the belt hanger is connected to the tool belt by bending (see Examiner Note) and inserting the top portion of the carrier sheet behind the suspension edge (se Fig. 3).
8. (Currently amended) The tool holder according to claim, 1 wherein the belt interface further comprises a gripping element (19) configured to engage with the tool belt to clamp the tool belt to the belt hanger when the belt hanger is connected at the tool belt.
9. (Currently amended) The tool holder according to claim 8, wherein the top portion of the carrier sheet is configured to squeeze the tool belt against the gripping element when the top portion of the carrier sheet is inserted behind the suspension edge (see Figs. 2-3).
	10. (Currently amended) The too1 holder according to claim 1, wherein the belt hanger is rigid (see para [0032]).
11. (Currently amended) The tool holder according to claim 1, wherein the tool suspension interface comprises several attachment points (hook and loop elements 21/23 on 33 and 50 gives the ability to have many attachment points) adapted for connection of a tool or a tool receiver to the carrier sheet.
Allowable Subject Matter
Claim 12 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  It appears prior art fails to disclose and/or make obvious the method of claim 12.
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID M UPCHURCH/Examiner, Art Unit 3677